NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                 Submitted February 21, 2018*
                                  Decided February 28, 2018



                                              Before

                           FRANK H. EASTERBROOK, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge



No. 17-1816                                                     Appeal from the United
                                                                States District Court for the
GARY LEE BENNETT,                                               Eastern District of Wisconsin.
      Plaintiff-Appellant,

               v.                                               No. 15-CV-1097-JPS
                                                                J.P. Stadtmueller, Judge.
MICHAEL MEISNER, et al.,
     Defendants-Appellees.


                                               Order

   Gary Bennett contends in this suit under 42 U.S.C. §1983 that prison officials in Wis-
consin violated the First Amendment, applied to the states through the Fourteenth, by
punishing him for filing grievances. The district court granted summary judgment in
defendants’ favor. 2017 U.S. Dist. LEXIS 23051 (E.D. Wis. Feb. 17, 2017).




   * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 17-1816                                                                             Page 2


    The claim boils down to an assertion that Daisy Chase, a Unit Manager at Redgran-
ite Correctional Institution, punished Bennett by sending him to a lockup just because
he filed a complaint—not because of what it said, but just because he had filed one. This
is the step that Bennett says violated the Constitution by penalizing his speech. Chase,
by contrast, says that she ordered the lockup because Bennett’s complaint accused
members of the staff of inappropriate behavior, and prison policy requires a lockup in
this situation to permit an unhindered investigation. Bennett’s allegations later were
found to be false, and he was punished by 90 days’ segregation. Bennett does not ask us
to disagree with the disciplinary panel’s factual conclusions, which have the support of
some evidence; and if the complaint indeed made false allegations, it lacks constitution-
al protection, for prisoners do not have the same speech rights as free persons. See, e.g.,
Hale v. Scott, 371 F.3d 917, 919 (7th Cir. 2004). Still, Bennett asks us to ignore the findings
on the ground that they follow from Chase’s decision, which he says was invalid be-
cause it was based on the very fact that he had filed a complaint.

   Bennett’s problem on that score is that Chase says that she had read the complaint
before ordering the lockup. Bennett lacks any contrary evidence. He observes that
Chase ordered the lockup only a few hours after he filed the complaint, but that does
not prove (or even tend to show) that she didn’t read the complaint. There is just no ev-
idence in Bennett’s favor, so summary judgment was proper.

   The parties and the district judge have discussed at length how Redgranite’s com-
plaint procedure is supposed to work, whether oral grievances up the chain of com-
mand should precede written complaints, and so on, but none of this affects the out-
come, so we do not discuss these matters.

    Similarly, we do not discuss state rules and regulations. If, as Bennett says, defend-
ants violated these in the course of addressing his complaint (and finding that he had
lied about the staff), then he may have a claim under state law, but a violation of state
law does not support relief under §1983. See Lennon v. Carmel, 865 F.3d 503, 509 (7th Cir.
2017); Whitman v. Nesic, 368 F.3d 931, 935 n.1 (7th Cir. 2004).

                                                                                    AFFIRMED